In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00050-CV



      ANTHONY JOSEPH PIAZZA, JR., Appellant

                           V.

        CAROLYN NEILL JENNINGS, Appellee



        On Appeal from the 123rd District Court
                Shelby County, Texas
             Trial Court No. 16CV33571




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
          Appellant Anthony Joseph Piazza, Jr., has filed a motion with this Court1 seeking to

voluntarily dismiss this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate

Procedure, the motion is granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this

appeal.




                                                         Bailey C. Moseley
                                                         Justice



Date Submitted:           July 16, 2018
Date Decided:             July 17, 2018




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                        2